 In the Matter Of MATTHEWS MANUFACTURING COMPANYandUNITEDCONSTRUCTION WORKERS, AFFILIATED WITH THE UNITED MINE WORK-ERS OF AMERICACase No. 1-R-2699.-Decided January 09, 1946Messrs. George H. MirickandGlendon M. Pomeroy,both of Worces-ter,Mass., for the Company.Mr. Walter M. Brock,of Bridgeport, Conn., andMr. Harry Syrene,ofWorcester, Mass., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, affil-iated with the United Mine Workers of America, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Matthews ManufacturingCompany, Worcester, Massachusetts, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Walter B. Wilbur, Trial Examiner.Thehearing was held at Worcester, Massachusetts, on October 31, 1945.The Company and the Union appeared and participated.'All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMatthews Manufacturing Company, a Massachusetts corporationhaving its principal office and place of business at Worcester, Massa-1 United SteelWorkers of America, CIO, and Matthews Independent Union, Inc.,although served with notice, did not appear or participate in the hearing.65 N. L.R. B., No. 104.601 602DECISIONSOF NATIONALLABOR RELATIONS BOARDchusetts, is engaged in the manufacture, sale, and distribution of metalstampings and allied products.During the past 6 months, the Com-pany manufactured and sold from its Worcester plant, finished prod-ucts valued in excess of $100,000, of which approximately 85 percentwas shipped to points outside the Commonwealth of Massachusetts.Of the raw materials used during this period by the Company in itsmanufacturing operations, approximately 80 percent was obtainedfrom points outside the Commonwealth of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited ConstructionWorkers is a labor organization, affiliatedwith the United Mine Workers of America, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBefore September 28, 1945, the Union requested that the Companyrecognize it as the exclusive bargaining representative for certain ofthe Company's employees and thereafter on September 28, 1945, filedthe petition in the present proceeding.The Company refused togrant the Union's request for recognition until the Union has beencertified by the Board in an appropriate unit.The Company suggests that an existing collective bargaining agree-ment between the Company and a labor organization, known as Mat-thews Independent Union, Inc., herein called the Independent, is abar to the present proceeding.The agreement in question is anexclusive bargaining contract effective February 8, 1944, for an initialperiod ending February 1, 1945, subject to automatic renewal foryearly periods thereafter in the absence of notice given by eitherparty 30 days prior to any anniversary date.On February 1, 1945,the agreement was automatically renewed for a period of 1 year.Al-though it appears that the agreement thus renewed is still in forceand effect, we are of the opinion that, since the contract will shortlyexpire and the Union has filed fits petition more than 30 days priorto the expiration date, there exists no contractual bar to a presentdetermination of representatives?2 SeeMatter of Angel Novelty Company,48N. L.R. B. 15.We note that there is indication in the record that the Independent has abandoned Itsidentity as a separate labor organization, and has become an affiliate of the Union, peti-tioner in the present proceeding. MATTHEWS MANUFACTURING COMPANY603A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accordance with a stipulation of the par-ties, that all production, maintenance, shipping and receiving depart-ment employees of the Company, including factory timekeepers, butexcluding clerical and office employees, salaried employees, guards an&watchmen, executives, foremen, assistant foremen, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Matthews Manu-facturing Company, Worcester, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,3 The Field Examiner reported that the Union submitted 129 cards bearing the names of103 employees listed on the Company'spay roll of October 3, 1945, and that all but 2undated cards were dated between July and September 1945.There are approximately 177 employees in the claimed appropriate unit.4The Company intimates that the Independent should be accorded a place on the ballot.Since, however, it appears that this organization no longer has an identity separate fromthat of the Union,and neither appeared nor requested that it be allowed to participate inthe election, we shall omit Its name from the ballot in the election hereinafter directed. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Construction Workers, affiliated with the United Mine Work-ers of America, for the purposes of collective bargaining.